DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. US 11004201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. US 11004201 B2 with obvious wording variation. 
For example, compare Claim 1  of pending application with claim 1 of U.S. Patent No. US 11004201 B2, they both recite
	A diagnosis support program that analyzes images of a human body and displays analysis results, the program causing a computer to execute (A diagnosis support program that analyzes images of a human body and displays analysis results, the program causing a computer to execute):
	processing of acquiring a plurality of frame images (processing of acquiring a plurality of frame images);
	processing of selecting a specific area from each of the frame images and specifying a respiratory cycle based on pixels in the selected specific area ( processing of selecting a specific area from each of the frame images and specifying a respiratory cycle based on pixels in the selected specific area);
	processing of detecting a lung field based on the specified respiratory cycle (processing of detecting a lung field based on the specified respiratory cycle);
	processing (processing) of calculating a change in image of the part of the lung field based on a relative position of between the part of the lung field and the lung contour (calculating a change in image in each of the block areas based on a relative position between each of the block areas and a lung contour);
	processing of Fourier-transforming a change in image in the part of the lung field in each of the frame images (processing of Fourier-transforming a change in image in each block area in each of the frame images);
	processing of performing inverse Fourier transform by extracting frequency components corresponding to the respiratory cycle for Fourier transform results of a change in image in the part of the lung field (processing of performing inverse Fourier transform by extracting frequency components corresponding to the respiratory cycle for Fourier transform results of a change in image in each of the block areas); and
	processing of displaying mage after the inverse Fourier transform on a display (processing of displaying image after the inverse Fourier transform on a display).
	Further, analyzing and comparing  independent claims 2 and 3 of the pending application with independent claims 2 and 3 of U.S. Patent No. US 11004201 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, analyzing and comparing  dependent claims 4-9 of the pending application with dependent claims 4-12 of U.S. Patent No. US 11004201 B2 it was found that they recite the same limitation with wording changes.
	Note the issued claims of U.S. Patent No. US 11004201 B2 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. US 11004201 B2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. Pub. No. US 20160189394 A1 in view of JP2010187723A.
	Regarding Claim 1, Zhang teaches a diagnosis support program that analyzes images of a human body and displays analysis results (Para 3), the program causing a computer to execute:
	processing of acquiring (Para 38, extracting motion parameters from angiography images using a multi-parameter model i.e., processing of acquiring) a plurality of frame images (Para 10 and 39, a first module, operable for extracting I vascular structural feature points automatically from a medical image of an angiography image sequence i.e., acquiring plurality of frame images);
	processing of selecting a specific area from each of the frame images (Para 39, auto-tracking the feature points respectively in the angiography image sequence to obtain a tracking sequence {s.sub.i(n), i=1, . . . , I} of each feature point i.e.,  selecting specific area from each of the frame images) and 
	processing of Fourier-transforming a change in image in the part of the lung field in each of the frame images (Para 40,  operable for performing a discrete Fourier transformation on the tracking sequence {s.sub.i(n), i=1, . . . , I} of each feature point i.e., processing of Fourier-transforming a change in image in the part of the lung field in each of the frame images derived by the first module to obtain a discrete Fourier transformation result S.sub.i(k);)
	processing of performing inverse Fourier transform by extracting frequency components corresponding to the respiratory cycle for Fourier transform results of a change in image in the part of the lung field (Para 43,  performing an inverse Fourier transformation  on the Fourier transformation results derived by the fourth module i.e., processing of performing inverse Fourier transform, and obtaining an estimated minimum mean square error of each frequency point i.e., extracting frequency components corresponding to the respiratory cycle for Fourier transform results of a change in image in the part of the lung field).
	Zhang does not specifically teaches 
	specifying a respiratory cycle based on pixels in the selected specific area;
	processing of detecting a lung field based on the specified respiratory cycle;
	processing of calculating a change in image of the part of the lung field based on a relative position of between the part of the lung field and the lung contour;
	processing of displaying image after the inverse Fourier transform on a display.
	However, in the same field of endeavor, JP2010187723A teaches 
	specifying a respiratory cycle based on pixels (Fig. 7 and 8 and Para 52 and 87, pixel of interest A1 is the transmitted moving image data. Fig. 7 shows an example of a target  pixel A1 included in a region in which a lung is captured. Fig. 8 is a line graph illustrating temporal variation of pixel values in the pixel of interest A1. Fig. 9 for the pixel of interest A1, a pixel value variation recognition unit 2631 recognizes a variation in pixel value such as a combination of periodic variation of a pixel value corresponding to the movement of a lungs related to a lung ventilation with a lapse of time and a variation of other pixel values i.e., specifying a respiratory cycle based on pixels) in the selected specific area (Para 80 and Fig. 19 and 20, image region A11 a and A11b in which a lung is predicted to be present and an image region A12 in which a heart is predicted to be present i.e., selected specific area);
	processing of detecting a lung field based on the specified respiratory cycle (Para 45 and 86, the motion enhancing moving image generating unit 263 according to the heartbeat frequency detected by the electrocardiogram analyzing unit 23 and the respiration frequency detected by the shape analyzing unit 25 i.e., detecting a lung field based on specific respiration cycle);
	processing of calculating a change in image of the part of the lung field based on a relative position of between the part of the lung field and the lung contour (Para 98, The filter processing unit 2633 b performs filtering processing for extracting a component included in the 1 frequency band Pa 1 with respect to a power spectrum of a pixel included in the image area A 21 and not included in the image area A 22 i.e., calculating a change in image of the part of the lung field based on a relative position of between the part of the lung field and the lung contour);
	processing of displaying image (Para 73, Para 73, a user can display a moving image emphasizing a desired motion on the display unit 3 i.e., displaying) after the inverse Fourier transform on a display (Para 73, Para 72, movement of a plurality of target portions captured by a moving image can be easily distinguished from other surrounding portions, so that diagnosis can be easily performed i.e., after the inverse Fourier transform on a display).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the method of JP2010187723A so doctor can perform diagnosis by visually recognizing the movement of the target portion while distinguishing the movement of the target portion captured by the moving image from other surrounding portions thus providing a techniques for increase sharpness of motion (See JP2010187723A Para 3 and 4)
	Regarding Claim 2, it has been rejected for the same reasons as claim 1 and further Zhang disclose processing of specifying a blood vessel beat cycle of a subject (Para 74).
	Regarding Claim 3, it has been rejected for the same reasons as claim 1 and further Zhang disclose specifying a blood vessel beat cycle of a subject (Para 74)
	Regarding Claim 4, Zhang teaches wherein a respiratory cycle of a subject is specified based on a movement of a diaphragm, a movement of a thorax, or data of a spirogram (Para 74).
	Regarding Claim 7. Zhang teaches wherein a respiratory cycle of a subject is specified based on a movement of a diaphragm, a movement of a thorax, or data of a spirogram (Para 74).
	
	


Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. Pub. No. US 20160189394 A1 in view of JP2010187723A and further in view of JP2012192255A
	Regarding Claim 6,  Zhang and JP2010187723A  does not specifically teaches wherein a relative position relationship between an inside of a lung field and blood vessels is calculated based on the specified respiratory cycle, and a shape of a lung of a subject is specified as a standard lung and a dynamic state of a blood flow of the subject is specified as a standard blood vessel area.
	However, in the same field of endeavor, JP2012192255A teaches that it is possible to easily determine whether or not the disease is a disease by relatively capturing the movement of the plurality of portions during the dynamic examination of the living body and displaying the result. The relative movement of a plurality of portions of the display unit 40 which moves in conjunction with respiration of a living body is observed. Thus, for example, when the movement of the rib Br or the blood vessel Bt is slow relative to the movement of the diaphragm Ma, a doctor or the like can diagnose that a part of the constraint disease is high i.e., a relative position relationship between an inside of a lung field and blood vessels is calculated based on the specified respiratory cycle, and a shape of a lung of a subject is specified as a standard lung and a dynamic state of a blood flow of the subject is specified as a standard blood vessel area (Para 61).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the method of JP2010187723A and further with the method of  JP2012192255A so as to analyze and diagnose the function and the behavior of an organ through a moving image (See JP2012192255A Para 2 and 3)
	Regarding Claim 9, it has been rejected for the same reasons as claim 6.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming ODP rejection/objection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein
a blood vessel beat cycle of the subject is specified based on measurement results by other modality devices including an electrocardiogram or a pulsimeter, and alternatively, a movement of a diaphragm and a thorax is extracted and a respiratory cycle of a subject is specified based on an image of a diaphragm and an image of a thorax at least included in each of the frame images, a lung field is detected based on the specified respiratory cycle, a position of a heart, a position of a hilum pulmonis, and blood vessel cycles of a main lung blood vessel and a large blood vessel are specified from the detected lung field, and a blood vessel beat cycle is specified based on a change in image of each specified region”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CN103079466A - Thoracic diagnosis aid system
	Fatamura et al. Pub. No. US 20170287114 A1 - DYNAMIC ANALYSIS DEVICE, DYNAMIC ANALYSIS SYSTEM, DYNAMIC ANALYSIS METHOD AND NON- TRANSITORY COMPUTER READABLE STORAGE MEDIUM
	Miyake et al. Pub. No. US 20170025158 A1 - CONSOLE AND DYNAMIC IMAGE TAKING/DIAGNOSTIC SYSTEM
	Patz et al. Pub. No. US 20130281830 A1 - System and Method for Improved Lung Fourier Decomposition Magnetic Resonance Imaging
	Tran Pub. No. US 20200077892 A1 - MESH NETWORK PERSONAL EMERGENCY RESPONSE APPLIANCE
	Wang et al. Pub. No. US 20190307334 A1 - SINGLE-IMPULSE PANORAMIC PHOTOACOUSTIC COMPUTED TOMOGRAPHY (SIP-PACT)
	Yamato et al. Pub. No. US 20160098836 A1 - IMAGE PROCESSING DEVICE AND PROGRAM
	An FPGA-Based Rapid Wheezing Detection System - 2014
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647